Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (1/25/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-8) were examined in a Non-Final on 8/6/2020. This office action is in response to Applicants submission dated 11/6/2020. This submission includes claims 9 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 9 depends on claim 1 and includes the limitation
“wherein the specified value is a voltage value measured at the electrode, when the current of the electrode no longer increases even if the absolute value of the negative DC voltage is increased or a voltage value measured at the electrode when a predetermined time has elapsed from the time when the current of the electrode no longer increases”.
Applicant states that this limitation is supported by disclosure at page 19 line 25 to page 21 line 8 and Fig 4.
It is noted however that the disclosure supports determination of voltage where current starts to appear and to set the actual voltage to a value obtained after adding a predetermined specified value. The limitation of claim 9 appears to determination of voltage where the current is saturated. Since claim 9 depends upon claim 1 this voltage should be added to voltage when current starts appearing. This or the second limitation of adding time which depends upon the ramp rate of the voltage are not disclosed in the specification.
Claim 10 depends upon claim 5 and is similar in scope and is rejected on the grounds as above. Fig 4 discloses ramp of voltage and consequent behavior of current. However the drawing itself does not inherently point to claimed inventions of claims 9 and 10.
Further, the specification and Applicant’s arguments point to the advantage of reliably adjusting the plasma. The specification however does not explain how the setting of voltage is related to reliable adjustment of plasma.    

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
In this case it is necessary for the Applicant to indicate through an equivalent circuit which shows the conclusory relationship of voltage and current shown in Fig 4 and 5. This is especially necessary to understand the claimed limitations of claim 9 and 10. 

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 20090242127) in view of Turner et al (US 5576629).
Koshimizu et al disclose a capacitively coupled, plasma processing apparatus comprising: 
a chamber (Fig 1-10); a high frequency power supply configured to generate a high frequency power for exciting a gas supplied to an inner 20space of the chamber (30, 32); a DC power supply electrically connected to an electrode that forms a part of the chamber (74) or is provided in the inner space (74); and a control unit (Para 27) configured to control a negative DC voltage applied from the DC power supply to the electrode (upper electrode 60 or focus ring 38).
 The limitation “5controlling the DC power supply to increase an absolute value of the negative DC voltage applied to the electrode, determining an absolute voltage when current starts to flow in the electrode and controlling the DC power supply to a voltage value that is greater than the absolute value” would be obvious in view of the teaching of Koshimizu et al as below.
Koshimizu et al teach that for a certain DC voltage VDC and RF voltage as disclosed in Fig 3 the electron current and ion current neutralize each other so that the net current is zero (Para 63). When the absolute VDC is increased   to (VDC + δv) ion current is more than electron current and net current (non-zero) is taken by the power supply (Fig 4 and Para 64). Koshimizu et al teach further that uniformity of etch rate could be obtained by balancing current at focus ring with respect to current at the substrate (Para 14). 
Therefore it is obvious that by adjusting the voltage to (VDC + δv) it would be possible to control the current at focus ring and be able to improve uniformity.
Regarding, a first measuring device configured to measure a 25current at the electrode and a second measuring device configured to measure a -25-voltage at the electrode this is disclosed by Turner et al (Fig 1 and abstract).

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive.
Applicant argues that Koshimizu at most merely discloses raising the voltage as high as only a small amount from the voltage at which the net current is zero but does not disclose the feature of 
setting a value of the DC voltage applied from the DC power supply to the electrode to a second voltage value that is a sum of a first voltage value and a specified value, where the first voltage value is a voltage value measured at the electrode when a current starts to flow in the electrode during the increase, of the absolute value of the negative DC voltage, as recited in claim 1 (emphasis added by applicant) (P7 of the Remarks/Arguments).
In response it is noted that the reference teaches that by adjusting voltage one could balance current at substrate and at focus ring. There is nothing in the claim about the amount of “specified value”.
Applicant’s conclusory statement to the effect of advantageous effect does not include an explanation of what the advantage is and how it is achieved by the claimed invention.
Rejection stays.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716